NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 13 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FERNANDO SANDOVAL VALLES, AKA                   No.    17-71457
Luis Alberto Sandoval,
                                                Agency No. A201-161-949
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 11, 2019**

Before:      CANBY, GRABER, and MURGUIA, Circuit Judges.

      Fernando Sandoval Valles, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) denial of cancellation of removal and

administrative closure. Our jurisdiction is governed by 8 U.S.C. § 1252. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo questions of law. Bonilla v. Lynch, 840 F.3d 575, 581 (9th Cir.

2016). We dismiss in part and deny in part the petition for review.

      We lack jurisdiction to review the agency’s discretionary determination that

Sandoval Valles had not shown exceptional and extremely unusual hardship to his

qualifying relatives for cancellation of removal, because he has not presented a

colorable constitutional or legal claim to invoke our jurisdiction over the agency’s

discretionary determination. See Vilchiz-Soto v. Holder, 688 F.3d 642, 644 (9th

Cir. 2012) (absent a colorable legal or constitutional claim, the court lacks

jurisdiction to review the agency’s discretionary determination regarding

hardship). Sandoval Valles’s contentions that the IJ erred in his hardship analysis

are not supported.

      Sandoval Valles’s contentions that the BIA engaged in impermissible fact

finding and did not review the record are not supported. See Fernandez v.

Gonzales, 439 F.3d 592, 603 (9th Cir. 2006) (alien must overcome presumption

that BIA did review all evidence when the BIA plainly stated it reviewed the

record).

      Sandoval Valles establishes no error in the agency’s denial of administrative

closure on the record before it, under the factors applicable at the time of the

hearing. See Gonzalez-Caraveo v. Sessions, 882 F.3d 885, 891 (9th Cir. 2018).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.


                                           2                                       17-71457